internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi plr-149922-02 date date legend x a d1 d2 state dear this letter responds to a letter dated date submitted on behalf of x requesting a ruling under sec_1362 of the internal_revenue_code facts x was incorporated under state law on d1 and began doing business on d2 x has one shareholder a it is represented that x intended to be an s_corporation since d2 however x discovered that its s election had not been timely filed x requests a ruling under sec_1362 that its sec_1362 election will be treated as timely made for its taxable_year that began on d2 law and analysis sec_1362 provides that a small_business_corporation may elect to be an s_corporation plr-149922-02 sec_1362 provides when an s election will be effective generally if an s election in made within the first two and one half months of a corporation’s taxable_year then that corporation will be treated as an s_corporation for the year in which the election is made sec_1362 provides that if an s election is made after the first two and one half months of a corporation’s taxable_year then that corporation will not be treated as an s_corporation until the taxable_year following the year in which the s election is made sec_1362 provides that if an election under sec_1362 is made for any taxable_year determined without regard to sec_1362 after the date prescribed by sec_1362 for making the election for the taxable_year or no election is made for any taxable_year and the secretary determines that there was reasonable_cause for the failure to make the election then the secretary may treat the election as timely made for the taxable_year and sec_1362 shall not apply conclusion based on the facts submitted and representations made we conclude that x has established reasonable_cause for failing to make a timely s election for its taxable_year that began on d2 and is eligible for relief under sec_1362 accordingly we conclude that x’s sec_1362 election will be treated as timely made for its taxable_year that began on d2 however this ruling is contingent on x filing a completed form_2553 election by a small_business_corporation with an effective date of d2 with the appropriate service_center within days from the date of this ruling a copy of this letter should be attached to the form_2553 except as specifically set forth above we express or imply no opinion concerning the federal tax consequences of the foregoing facts specifically we express or imply no opinion on whether x otherwise qualifies as an s_corporation under a power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely mary beth collins senior technician reviewer branch office of the associate chief_counsel passthroughs and special industries
